DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20150123961 A1).
Regarding claim 1, Park teaches a display panel, comprising: a plurality of sub-pixels arranged in a matrix, wherein the sub-pixels are grouped into a plurality of cell areas arranged repeatedly in rows and columns, (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group)
and each of the cell areas comprises at least two of the sub-pixels; a plurality of scanlines, transmitting scan signals to each sub-pixel, wherein each row of the sub-pixels corresponds to one of the scanlines; (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group)
and a plurality of data lines, transmitting data signals to each sub-pixel, wherein at least one data line is arranged between two adjacent columns of sub-pixels; (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group)
wherein: polarities of adjacent sub-pixels in each cell area are opposite, and for at least two consecutive frames during one display cycle, gray-levels of the sub-pixels in each cell area maintain unchanged while polarities of sub-pixels in each cell area are changed. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.  Please note that when a same image is displayed, that means gray-levels are not changed)
	
Regarding claim 2, Park already teaches the display panel according to claim 1, 	and Park further teaches wherein during one display cycle in each cell area: polarities of each sub-pixel in a second frame are respectively opposite to polarities of each sub-pixel in a first frame, and gray-levels of each sub-pixel in the second frame are respectively identical to gray-levels of each sub-pixel in the first frame; or polarities of each sub-pixel in the second frame are respectively opposite to polarities of each sub-pixel of a third frame, and gray-levels of each sub-pixel in the second frame are respectively identical to gray-levels of each sub-pixel in the third frame. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.  Please note that when a same image is displayed, that means gray-levels are not changed from frame to frame)

Regarding claim 3, Park already teaches the display panel according to claim 2, 	and Park further teaches wherein during one display cycle in each cell area: polarities of each sub-pixel in the third frame are respectively opposite to polarities of each sub-pixel of a fourth frame, and gray-levels of each sub-pixel in the third frame are respectively identical to gray-levels of each sub-pixel in the fourth frame; or gray-levels of each sub-pixel in the fourth frame are respectively identical to gray-levels of each sub-pixel in the first frame. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.  Please note that when a same image is displayed, that means gray-levels are not changed from frame to frame)

Regarding claim 4, Park already teaches the display panel according to claim 2, 	and Park further teaches wherein: each of the sub-pixels is a high gray-level sub-pixel or a low gray-level sub-pixel; each cell area comprises at least a first sub-pixel and at least a second sub-pixel adjacent to the first sub-pixel; and the first sub-pixel and the second sub-pixel have different gray-levels. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.  Please note that when a same image is displayed, that means gray-levels are not changed from frame to frame and depending on the image displayed, first and second sub-pixel have different gray-level.)

Regarding claim 5, Park already teaches the display panel according to claim 4, 	and Park further teaches wherein the first sub-pixels and the second sub-pixels among the sub-pixels are distributed in rows or columns, and a number of first sub-pixels are respectively identical to a number of second sub-pixels. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group)

Regarding claim 6, Park already teaches the display panel according to claim 4, 	and Park further teaches wherein during one display cycle: a gray-level of the first sub-pixel is switched in an order of high, high, and low; and a gray-level of the second sub-pixel is switched in an order of low, low, and high; or the gray-level of the first sub-pixel is switched in an order of high, low, and low; and the gray-level of the second sub-pixel is switched in an order of low, high, and high. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.  Please note that when a same image is displayed, that means gray-levels are not changed from frame to frame. Please note that there is no context to the recitation of high or low which means that the high and low can be the same gray-level, and even if high means it is higher than low, depending on the images being cycled through, the gray level of the subpixel would have the configuration of gray levels as recited)

Regarding claim 7,  Park already teaches the display panel according to claim 4, 	and Park further teaches wherein during one display cycle: a gray-level of the first sub-pixel is switched in an order of high, high, low, and low; and a gray-level of the second sub-pixel is switched in an order of low, low, high, and high; or the gray-level of the first sub-pixel is switched in an order of high, low, low, and high; and the gray-level of the second sub-pixel is switched in an order of low, high, high, and low. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.  Please note that when a same image is displayed, that means gray-levels are not changed from frame to frame. Please note that there is no context to the recitation of high or low which means that the high and low can be the same gray-level, and even if high means it is higher than low, depending on the images being cycled through, the gray level of the subpixel would have the configuration of gray levels as recited)


Regarding claim 10, Park already teaches the display panel according to claim 7, 	and Park further teaches wherein in a cell area: the data lines comprise first sub-data lines and second sub-data lines; each of the first sub-pixels is electrically connected to one of the first sub-data lines; each of the second sub-pixels is electrically connected to one of the second sub-data lines; the first sub-data lines and the second sub-data lines are alternately arranged; and polarities of the first sub-data lines and the second sub-data lines are opposite.  (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.)

Regarding claim 11, Park already teaches the display panel according to claim 10, 
And Park further teaches wherein in each of the cell areas: two first sub-pixels in adjacent columns share one first sub-data line; and two second sub-pixels in adjacent columns share one second sub-data line. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.)

Regarding claim 12, Park already teaches the display panel according to claim 10, 
And Park further teaches wherein during one display cycle: a polarity of the first sub-data lines is switched in an order of positive, negative, positive, and negative; and a polarity of the second sub-data lines is switched in an order of negative, positive, negative, and positive. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.)

	Regarding claim 13, Park already teaches the display panel according to claim 10, 
 And Park further teaches wherein: the display panel further comprises an output circuit board, and the output circuit board comprises at least two output terminals; the output terminal comprises a first sub-output terminal and a second sub-output terminal; the first sub-output terminal is electrically connected to at least one first sub-data line; and the second sub-output terminal is electrically connected to at least one second sub-data line. (Para 42-45. Fig. 1. Data driver 500 with outputs)

	Regarding claim 16,  refer to rejection for claim 1.

	Regarding claim 17, refer to rejection for claim 2. 

	Regarding claim 18, refer to rejection for claim 2. 

	Regarding claim 19,  refer to rejection for claim 2.

	Regarding claim 20, Park already teaches the driving method of the display panel according to claim 18, 
And Park further teaches wherein in each of the cell areas: two first sub-pixels in adjacent columns share one first sub-data line; and two second sub-pixels in adjacent columns share one second sub-data line. (Para 40, 59. Fig 1 shows each adjacent row pixel comprised 2 subpixels is a group. So the dot inversion is carried out each frame.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150123961 A1), further in view of Yamazaki et al. (US 20180203319 A1)
	Regarding claim 14, Park already teaches the display panel according to claim 2, 	However Park does not teach wherein a refresh rate of a displayed image on the display panel is greater than or equal to 240 Hz.
	However Yamazaki teaches wherein a refresh rate of a displayed image on the display panel is greater than or equal to 240 Hz. (Para 85)
	Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Park with Yamazaki to teach wherein a refresh rate of a displayed image on the display panel is greater than or equal to 240 Hz in order to produce the predictable result of displaying image with the refresh rate as taught by Yamazaki to enhance viewing experience.

	Regarding claim 15, Park already teaches the display panel according to claim 1, 	However Park does not teach wherein colors of the sub-pixels comprise red, green, and blue; the sub-pixels are repeatedly arranged in each row in an order of red, green, and blue; and sub-pixels in the same column are of the same color.
	However Yamazaki teaches wherein colors of the sub-pixels comprise red, green, and blue; the sub-pixels are repeatedly arranged in each row in an order of red, green, and blue; and sub-pixels in the same column are of the same color. (Para 80)
	Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Park with Yamazaki to teach wherein colors of the sub-pixels comprise red, green, and blue; the sub-pixels are repeatedly arranged in each row in an order of red, green, and blue; and sub-pixels in the same column are of the same color in order to produce the predictable result of displaying image pixel configuration as taught by Yamazaki 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626